Citation Nr: 1117099	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was previously before the Board in September 2009 and was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  The Veteran is seeking service connection for a back disability which he contends results from his falling down a ladder in service.  He has submitted a witness statement which confirms his account of the accident, and the medical evidence establishes that he currently has degenerative changes to his spine.  In January 2009, the Veteran was afforded a VA orthopedic evaluation in which he was diagnosed with degenerative disc disease and degenerative joint disease of the thoracic spine, which the examiner stated were age related.  However, the examiner further stated that he could not determine "the specific origin, cause, or relationship" without resorting to speculation.  He offered no further explanation for his opinion.  

Pursuant to the Board's remand instructions, the claims file was returned to the examiner with instructions to review the record and explain his opinion that the cause of the Veteran's back disability cannot be determined.  In a January 2011 addendum, the examiner stated that the Veteran's service treatment records contained no "specific adequate or applicable orthopaedic evidence" that the claimed back condition is related to service.  He reiterated that the back disability is less likely than not related to service.  

A Veteran is generally competent to describe his experiences in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  The Board has no reason to doubt the Veteran's credibility.  Furthermore, in this case, the Veteran's account of his injury is supported by the testimony of a fellow service member.  Therefore, the opinion provided is inadequate because it fails to consider the lay evidence in the record.  

A medical opinion based solely on the absence of documentation in the record is inadequate or if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, another remand is warranted in order for the RO to schedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination (by a different examiner than the one who conducted the January 2009 examination) to determine the nature and likely etiology of the claimed back disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination of the Veteran's back and provide a diagnosis for any pathology found, including orthopedic and neurologic symptoms.  Based on the examination and review of the record, the examiner should state whether it is  at least as likely as not (i.e., probability of 50 percent), that any currently diagnosed back disorder began during active service or is causally linked to any incident of service, including the in-service fall the Veteran reports.  
A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

